Citation Nr: 0808200	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), which denied 
the claim of entitlement to service connection for kidney 
stones.  In June 2005, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The veteran does not have kidney stones as the result of 
disease or injury that was present during his active military 
service.  


CONCLUSION OF LAW

Kidney stones were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that he was seen in service for left 
sided pain and that his current kidney stones were what 
caused the pain during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

The veteran's service medical records show that in September 
1968, the veteran was treated for complaints of pain in his 
left side.  The veteran reported that he had no history of 
kidney stones.  He was referred to the battalion surgeon, 
however, there are no other records in the file to show 
treatment for kidney stones.  The veteran's separation 
examination report, dated in August 1969, shows that his 
abdomen and spine were clinically evaluated as normal, and do 
not note kidney symptoms.  In an accompanying "report of 
medical history," he denied having had "kidney stone or 
blood in urine."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2006.  Private 
treatment reports show a diagnosis of rule out "stones" in 
1998.   VA reports show that the veteran was noted to have 
calculus of the left kidney in 2001, and that he was treated 
for nephrolithiasis in 2002, to include kidney stone surgery.  
Private treatment reports, dated in 2002, similarly show 
treatment for kidney stones, and both VA and non-VA reports 
dated thereafter show treatment for kidney symptoms, to 
include findings of a residual stone in 2003.  

The Board has determined that the claim must be denied.  The 
veteran was treated for one complaint of left-sided pain in 
September 1968, with no diagnosis, and no subsequent 
treatment for kidney symptoms during his remaining year of 
service.  In addition, there was no notation of kidney 
symptoms in his separation examination report, and he denied 
any such symptoms in an accompanying report of medical 
history.  The earliest medical evidence of treatment for 
kidney symptoms is dated no earlier than 1998.  This is 
approximately 28 years following separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, there is no competent 
evidence to show that kidney stones are related to the 
veteran's service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that kidney 
stones were caused by service that ended in 1969.  In this 
case, while he may be competent to report that he perceived 
kidney pain, when the veteran's service medical records 
(which show one treatment for left-sided pain only, and which 
do not show that he was ever diagnosed with the claimed 
condition), and his post-service medical records are 
considered (which indicate that the earliest relevant 
evidence is dated no earlier than 1998, and which do not 
contain competent evidence of a nexus between the claimed 
condition and the veteran's service), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
he has kidney stones that are related to his service.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in January 2002, June 2005, and 
September 2006, the veteran was notified of the information 
and evidence needed to substantiate and complete the claim.  
The January 2002 VCAA notice complied with the requirement 
that the notice must precede the adjudication.  
Mayfield v. Nicholson (Mayfield II), 444 F.3d 1328 (Fed. Cir. 
2006); aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The Board notes that this issue was 
remanded to the RO in June 2005 to obtain the veteran's 
medical records from Hughes Falls Hospital.  The Veterans 
Benefit Administration (VBA) sent the veteran a VA Form 21-
4142, in order to obtain his consent to acquire these private 
treatment records.  There is no record to show that the 
veteran ever signed and returned the form.  Therefore, the RO 
has been unable to obtain these records.  

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records show one possible 
instance of relevant treatment, with no relevant diagnosis.  
The post-service medical evidence shows no relevant treatment 
prior to 1998, and it does not contain any competent evidence 
to show that the veteran has kidney stones that are related 
to his service.  Given the foregoing, the Board finds that 
the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post service medical record provides 
evidence against this claim.  The Board therefore concludes 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for kidney stones is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


